        Case 19-01228-5-JNC              Doc 135 Filed 01/05/20 Entered 01/06/20 00:45:40                              Page 1 of 5
                                             United States Bankruptcy Court
                                          Eastern District of North Carolina
In re:                                                                                                     Case No. 19-01228-JNC
CAH Acquisition Company 4, Inc.                                                                            Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0417-5                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 03, 2020
                                      Form ID: pdf016                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 05, 2020.
db             +CAH Acquisition Company 4, Inc.,   PO Box 953119,   Saint Louis, OK 63195-3119

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 05, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 3, 2020 at the address(es) listed below:
              David J Haidt    on behalf of Creditor   First Liberty Bank davidhaidt@embarqmail.com,
               joywatsonnb@embarqmail.com
              David J Haidt    on behalf of Interested Party    City of Drumright, Oklahoma
               davidhaidt@embarqmail.com, joywatsonnb@embarqmail.com
              David J Haidt    on behalf of Other Professional C. David Rhoades davidhaidt@embarqmail.com,
               joywatsonnb@embarqmail.com
              Jason L. Hendren    on behalf of Trustee Thomas W. Waldrep, Jr. jhendren@hendrenmalone.com,
               jgorman@hendrenmalone.com;ashave@hendrenmalone.com
              Jennifer B. Lyday    on behalf of Trustee Thomas W. Waldrep, Jr. notice@waldrepllp.com
              John Paul H. Cournoyer    on behalf of Creditor Paul L. Nusbaum jpc@nbfirm.com,
               jla@nbfirm.com;sks@nbfirm.com
              John Paul H. Cournoyer    on behalf of Creditor    Sun Finance, Inc. jpc@nbfirm.com,
               jla@nbfirm.com;sks@nbfirm.com
              John Paul H. Cournoyer    on behalf of Creditor Steven F. White jpc@nbfirm.com,
               jla@nbfirm.com;sks@nbfirm.com
              John Paul H. Cournoyer    on behalf of Interested Party    Rural Community Hospitals of America,
               LLC jpc@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com
              Marjorie K. Lynch    on behalf of Bankruptcy Administrator    Bankruptcy Administrator
               marjorie_lynch@nceba.uscourts.gov,
               lynn_tingen@nceba.uscourts.gov;karen_hayes@nceba.uscourts.gov;lesley_cavenaugh@nceba.uscourts.gov
               ;Tanya_aycock@nceba.uscourts.gov
              Rayford K. Adams, III    on behalf of Debtor    CAH Acquisition Company 4, Inc.
               tadams@spilmanlaw.com, cpeterson@spilmanlaw.com
              Rebecca F. Redwine    on behalf of Trustee Thomas W. Waldrep, Jr. rredwine@hendrenmalone.com,
               jgorman@hendrenmalone.com
              Thomas W. Waldrep, Jr.    on behalf of Trustee Thomas W. Waldrep, Jr. notice@waldrepllp.com
                                                                                              TOTAL: 13
Case 19-01228-5-JNC        Doc 135 Filed 01/05/20 Entered 01/06/20 00:45:40                Page 2 of 5

    SO ORDERED.

    SIGNED this 3 day of January, 2020.




                                                 _____________________________________________
                                                 Joseph N. Callaway
                                                 United States Bankruptcy Judge
    ___________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                 GREENVILLE DIVISION


    IN RE:                                                   )
                                                             )
    CAH ACQUISITION COMPANY #4, LLC d/b/a                    )      Case No. 19-1228-5-JNC
    DRUMRIGHT REGIONAL HOSPITAL,                             )
                                                             )              Chapter 11
                    Debtor.                                  )
                                                             )

    CONSENT ORDER GRANTING APPLICATION BY SPILMAN THOMAS & BATTLE,
       PLLC AS COUNSEL FOR THE DEBTOR FOR ALLOWANCE OF INITIAL
             COMPENSATION AND REIMBURSEMENT OF EXPENSES
                     [March 13, 2019 through July 31, 2019]

           THIS MATTER came before the United States Bankruptcy Judge for the Eastern

    District of North Carolina, upon the Initial Application by Spilman Thomas & Battle, PLLC as

    Counsel for the Debtor for Allowance of Compensation and Reimbursement of Expenses [March 13,

    2019 Through July 31, 2019] (the “Application”) [Dkt. No. 117] filed on September 17, 2019 by

    Spilman Thomas & Battle, PLLC (the “Applicant” or "Spilman") and served with due and proper

    notice on all required parties. The Applicant thereafter filed its Supplement to Exhibit B of

    Application for Compensation (Dkt. No. 128) on November 4, 2019 (the "Supplement") to amend

    and include certain costs and expenses inadvertently omitted from the Application. This Court, with

    the consent of the Bankruptcy Administrator for the Eastern District of North Carolina (the “BA”)
Case 19-01228-5-JNC         Doc 135 Filed 01/05/20 Entered 01/06/20 00:45:40                   Page 3 of 5



    and Thomas W. Waldrep, Jr., the trustee in the Debtor's case (the "Trustee"), hereby makes the

    following Findings of Fact and Conclusions of Law:

                  1.   On April 2, 2019, Applicant filed its Application to Employ Spilman Thomas

    & Battle, PLLC as Attorney. (Dkt. No. 35). On April 24, 2019, the court dismissed this case for

    failure to obtain proper corporate authority to file it. At the time, no order of employment had

    been entered. On May 8, 2019, the Court entered its Consent Order Allowing Employment of

    Spilman Thomas & Battle, PLLC as Counsel to the Debtor Nunc Pro Tunc to the Petition Date

    and Limiting Duties of Counsel Pursuant to 11 U.S.C. § 327(a) in each of the other related

    matters 1. The BA consents to the entry of a similar order in this case in this matter in light of the

    settlement.

                  2.   The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

    1334 and 11 U.S.C. § 330.

                  3.   The Applicant believes that it has performed reasonable and necessary legal

    services for the Debtor within the scope of Applicant's limited employment. The BA has concerns

    that certain of the services for which compensation is being sought exceed the scope of Applicant’s

    limited employment.

                  4.   The Application and Supplement seek initial allowance of compensation in the

    amount of $25,478.58, which represents $23,264.06 for fees and $2,214.52 for expenses. A

    detailed description of the legal services rendered, including time expended and the dates rendered,

    was attached to the Application as filed with the Court.




    1
     CAH #1 (Washington) (19-00730-5-JNC), CAH #2 (Oswego)(19-01230-5-JNC), CAH #3 (Horton)(19-1180-5-JNC),
    CAH #6 (I-70)(19-01300-5-JNC), CAH #7 (Prague)(19-01298-5-JNC), CAH # 12 (Fairfax)(19-01967-5-JNC), and
    CAH #16 (Haskell)(19-01227-5-JNC).

                                                       2
Case 19-01228-5-JNC        Doc 135 Filed 01/05/20 Entered 01/06/20 00:45:40                   Page 4 of 5



               5.      The Applicant has represented that Spilman holds in its trust account the

    balance of the initial pre-petition retainer deposited with the firm by a third party in the amount of

    $106,765.75 (the "Retainer"), which amount is available to pay in part the Applicant's fees and

    expenses approved by the Court.

               6.      On October 7, 2019, the BA filed her general objection to the Application [Dkt.

    No. 122]. The parties have determined to settle the BA’s objections to all pending CAH matters

    under the terms of this order. Applicant has agreed to make certain adjustments to some of the time

    and services described in the various Applications.

               7.      With respect to the allocation of the Retainer among the various cases (excluding

    CAH # 4 [Drumright]), the BA and the Applicant agree that it is appropriate to apply the Retainer

    on a prorata basis among the following cases in which the Applicant has filed fee applications: CAH

    #1 (Washington), CAH #2 (Oswego), CAH #3 (Horton), CAH #6 (I-70), CAH #7 (Prague), CAH #

    12 (Fairfax), and CAH #16 (Haskell). Each order entered in those cases will reflect the amount of

    the Retainer to be applied to the approved fees and expenses. The parties agree that none of the

    Retainer will be allocated and applied to the fees and expenses approved in this case (Drumright).

               8.      The parties agree that Applicant shall be awarded compensation and

    reimbursement of expenses pursuant to the Application in the reduced amount of $5,500.00, which

    represents $5,500.00 in fees and $0.00 in expenses. The parties have further agreed that none of

    the Retainer will be applied to the approved fees and that the amount of $5,500.00 will be allowed

    as a Chapter 11 administrative claim in the case.

               Based upon the foregoing findings of fact and conclusions of law, IT IS

    THEREFORE ORDERED as follows:




                                                      3
Case 19-01228-5-JNC        Doc 135 Filed 01/05/20 Entered 01/06/20 00:45:40                Page 5 of 5



           1.      Pursuant to 11 U.S.C. § 331, for the period of March 13, 2019 through July 31,

    2019, the Applicant as counsel for the Debtor is permitted and allowed compensation in the amount

    of $5,500.00 and recovery of expenses of $0.00, for a total of $5,500.00 as a Chapter 11

    administrative claim in this case.

           2.      This is an interim award subject to this Court’s final review and approval including

    but not limited to its determination of whether disgorgement is warranted under Section 726 of the

    Bankruptcy Code.




    AGREED TO BY:

    /s/ Rayford K. Adams III
    Rayford K. Adams III
    Counsel for the Applicant

    /s/ Marjorie K. Lynch
    Marjorie K. Lynch
    Bankruptcy Administrator

    /s/ Thomas W. Waldrep, Jr.
    Thomas W. Waldrep, Jr.
    Trustee

                                         END OF DOCUMENT




                                                    4
